[Cite as State v. Juarez, 2020-Ohio-6692.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  :   JUDGES:
                                                :
                                                :   Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                      :   Hon. Craig R. Baldwin, J.
                                                :   Hon. Earle E. Wise, Jr., J.
 -vs-                                           :
                                                :   Case No. 2020CA00067
                                                :
 RAMON CANTERA JUAREZ                           :
                                                :
                                                :
        Defendant-Appellant                     :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Stark County Court of
                                                    Common Pleas, Case No. 2019CR1569



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             December 14, 2020




APPEARANCES:

 For Plaintiff-Appellee:                            For Defendant-Appellant:

 JOHN D. FERRERO, JR.                               BERNARD L. HUNT
 STARK CO. PROSECUTOR                               2395 McGinty Road NW
 KRISTINE W. BEARD                                  North Canton, OH 44720
 110 Central Plaza South, Ste. 510
 Canton, OH 44702-1413
Stark County, Case No. 2020CA00067                                                           2


Delaney, P.J.

        {¶1} Appellant Ramon Cantera Juarez appeals from the February 26, 2020

Judgment Entry of the Stark County Court of Common Pleas. Appellee is the state of

Ohio.

                         FACTS AND PROCEDURAL HISTORY

        {¶2} This case arose in the early morning hours of July 14, 2019, when appellant

forced entry in the home of his ex-girlfriend, Claudia, and attacked her boyfriend, Julio.

                                       Appellee’s evidence

        {¶3} Appellant and Claudia have known each other for about 12 years and had

an on and off again romantic relationship which ended about three years before this

incident. Both have new partners. Claudia’s boyfriend’s name is Julio. Appellant saw

Julio once, briefly, and knew Claudia was dating someone, but appellant and Julio did not

know each other. Julio has his own residence but sometimes visits Claudia overnight on

weekends.

        {¶4} Appellant and Claudia share one minor child, J., age 11. Claudia lives in a

single-family residence in northwest Canton with her three minor children: M., age 17,

A., age 15, and J.    Appellant sees J. occasionally but does not have regular visitation

with her. Claudia testified she tries to encourage a relationship between appellant and

J., but appellant has sporadic contact with J.

        {¶5}    On Friday, July 13, 2019, Julio came over to Claudia’s house after work.

The two ate dinner, watched television, and fell asleep in Claudia’s bedroom, which is on

the first floor of the residence. Claudia’s bedroom is directly accessed by sliding glass
Stark County, Case No. 2020CA00067                                                          3


doors which are the “back door” of the residence. Julio testified they fell asleep around

midnight.

       {¶6} Around 2:00 a.m., Claudia was awakened by the sound of someone

immediately outside pounding on the sliding glass doors. Claudia looked out and saw

appellant pounding on the doors. She put clothes and shoes on, and awakened Julio.

Claudia told Julio she would go outside and find out what appellant wanted, but she didn’t

want any trouble and Julio was not to come outside. Claudia said she would tell appellant

to leave.

       {¶7} Claudia exited the house through the front door of the residence and

encountered appellant on his way to the front door. The two met in front of the house.

Appellant was calm at first, but he became increasingly upset, telling Claudia he could

not get over the fact that she had a new boyfriend. Appellant said he still loved her.

Claudia asked him to please leave, and appellant said “Julio wins.” Claudia said Julio is

her boyfriend now, and appellant said “Maybe no one’s going to win.” Claudia again

asked appellant to leave and appellant appeared to start walking away, toward the back

of the house.

       {¶8} Claudia went back inside the residence, entered her bedroom, and laid

down. Julio was asleep. Claudia had just laid down when appellant began banging on

the door again, harder this time. Appellant screamed for Julio to come out. Claudia told

Julio again to stay in the bedroom, and she got up, intending to tell appellant to leave.

       {¶9} As Claudia made her way toward the front door, her son A. came downstairs

from his bedroom. A. is a high-school football player and wrestler. This night, he was

awake in his upstairs bedroom, playing video games with a headset on. He was also
Stark County, Case No. 2020CA00067                                                       4


dog-sitting a friend’s dog, and heard the dog suddenly barking a lot. A. came downstairs

to investigate and encountered his mother on her way to the front door. She asked him

to come outside with her, so he followed her out the front door and closed the door behind

him. He testified the front door of the residence was therefore closed but not locked.

       {¶10} Claudia and A. proceeded around the back of the house to the patio and

the sliding glass doors. A. is familiar with appellant and knows him as “Munchie.” A.

observed appellant pounding on the glass doors, screaming for Julio. A. did not know at

first where Julio was inside the house. A. and Claudia testified appellant was screaming

for Julio to come out of the house, threatening him in Spanish that he would go to

Honduras and kill his family. Claudia argued with appellant and appellant said he would

kill Julio. A. observed Claudia and appellant near the family’s garage, where Julio’s car

was parked. Appellant punched the side mirror of Julio’s car and ripped the front license

plate off.

       {¶11} Claudia continued to ask appellant to leave, and it briefly appeared as

though he was leaving, as he walked toward the alley alongside the house. Claudia and

A. saw appellant pick up a rock, and Claudia feared he might throw it through a window

or the front door. Claudia told A. to record appellant’s movements with his phone and to

check the front of the house.

       {¶12} As A. rounded the corner of the house, he testified, “I see that the door is

slammed open and I see him run inside.” T. 170. A. yelled, “Munchie!” hoping to get

appellant to stop. A. saw appellant remove his belt and wrap it around his fist. Appellant

ran into Claudia’s bedroom and A. yelled “Julio!” Julio was awake and out of bed,

standing in the corner of the room holding a blanket. Appellant immediately charged into
Stark County, Case No. 2020CA00067                                                            5


the room and attempted to strike Julio, who wrapped him in the blanket. Appellant

continued to throw punches as Julio and A. wrestled with him. A. eventually pulled

appellant off Julio and put him in a headlock.

         {¶13} Claudia entered the room and turned on the lights. She said she was calling

the police and told appellant to leave. Appellant said “ok, ok, let me up,” got up, and

walked out with the belt. As appellant left the house, A. said, “Don’t come back.”

         {¶14} During the struggle, appellant left visible injuries on Julio from scratching

and gouging him as the two fought.

         {¶15} Canton police officers arrived on the scene and spoke to the witnesses. Ptl.

Robert Huber testified he was dispatched around 2:00 a.m. to the northwest city address

and found Claudia, A., and Julio present.         Claudia provided appellant’s name and

identifying information, including a description of the silver truck in which he left the scene.

Huber observed visible injuries to Julio, including lacerations and scrapes on his face,

back, and chest. Huber testified some of the gouge marks were consistent with fingernail

scratches. Huber obtained written statements from the witnesses and took photos of

Julio.

         {¶16} Huber found appellant’s name and address via a records search, and police

looked for him that night without success.

                                     Appellant’s trial testimony

         {¶17} At trial, appellant was the sole defense witness and told a markedly different

story of the events of July 13 and 14, 2019. Appellant said he saw Claudia earlier in the

day; he admitted he entered the sliding glass doors while she was sleeping and said he

customarily used those doors because Claudia didn’t want her children to know he was
Stark County, Case No. 2020CA00067                                                        6


there. Appellant testified that also at some point earlier in the day, he gave his daughter,

J., money for school supplies.

       {¶18} Later that night, therefore, appellant said he wanted to know what his

daughter spent the money on. He wasn’t interested in Claudia or her boyfriend; he

wanted to see his daughter and felt entitled to do so. When pressed upon cross-

examination about why he came to the house at 2:00 a.m. to speak to an 11-year-old,

appellant said these events happened much earlier in the evening and denied that any of

this occurred at 2:00 a.m. Appellant claimed he first knocked on the door at 11:00 p.m.

       {¶19} Appellant testified that he first knocked on the sliding glass doors because

that was what he customarily did. At some point he left and was circling the block in his

vehicle, but became concerned when he saw an unknown male in boxer shorts standing

in the doorway of the residence. He parked his vehicle a short distance away and walked

toward the house, not looking for Claudia or Julio but for his daughter. He claimed the

front door was open and no one stopped him from entering to investigate. Inside, he

fought with a guy who bit his finger. Appellant also denied that he interacted with A. or

that A. was present during the incident.

                                 Indictment, trial, and sentencing

       {¶20} Appellant was charged by indictment with one count of aggravated burglary

pursuant to R.C. 2911.11(A)(1), a felony of the first degree, and one count of child

endangering pursuant to R.C. 2919.22(A), a misdemeanor of the first degree. Appellant

entered pleas of not guilty.

       {¶21} The matter proceeded to trial by jury. Appellee moved to dismiss the count

of child endangering before trial and the trial court granted the motion.
Stark County, Case No. 2020CA00067                                                         7


       {¶22} Also before trial, appellant objected to admission of appellee’s exhibits 6

through 15, which are photos of Claudia’s residence. Appellant argued he was presented

with the photos ten minutes before trial, and appellee responded that the photos only

showed the home’s exterior and interior to permit the witnesses to illustrate their

movements on the night in question. The trial court noted appellant’s continuing objection

and ruled the photos were admissible, subject to any further issues raised during trial.

       {¶23} Appellant moved for judgment of acquittal pursuant to Crim.R. 29(A) at the

close of appellee’s evidence and at the close of all of the evidence; the motions were

overruled. Appellant requested a jury instruction upon aggravated trespass; appellee

objected and the trial court declined to give the instruction.

       {¶24} The jury found appellant guilty as charged. At a later sentencing hearing,

the trial court imposed a prison term of seven to ten and a half years.

       {¶25} Appellant raises two assignments of error:

                               ASSIGNMENTS OF ERROR

       {¶26} “I. THE TRIAL COURT’S FINDING OF GUILTY WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE AND WAS NOT SUPPORTED BY

SUFFICIENT EVIDENCE.”

       {¶27} “II.   THE TRIAL COURT ERRED TO THE PREJUDICE OF THE

DEFENDANT BY ADMITTING INTO EVIDENCE EXHIBITS 6-15.”
Stark County, Case No. 2020CA00067                                                         8


                                        ANALYSIS

                                             I.

       {¶28} In his first assignment of error, appellant argues his conviction upon one

count of aggravated burglary is against the manifest weight of the evidence and is not

support by sufficient evidence. We disagree.

       {¶29} The criminal manifest-weight-of-the-evidence standard was explained

in State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997), in which the Court

distinguished between “sufficiency of the evidence” and “manifest weight of the evidence,”

finding that these concepts differ both qualitatively and quantitatively. Id. at 386. The

Court held that sufficiency of the evidence is a test of adequacy as to whether the

evidence is legally sufficient to support a verdict as a matter of law, but weight of the

evidence addresses the evidence's effect of inducing belief. Id. at 386–387. “In other

words, a reviewing court asks whose evidence is more persuasive—the state's or the

defendant's?” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

¶ 25. The Court noted that although there may be sufficient evidence to support a

judgment, it could nevertheless be against the manifest weight of the evidence.

Thompkins, supra at 387. “When a court of appeals reverses a judgment of a trial court

on the basis that the verdict is against the weight of the evidence, the appellate court sits

as a ‘thirteenth juror’ and disagrees with the factfinder's resolution of the conflicting

testimony.” Id., citing Tibbs v. Florida, 457 U.S. 31, 42, 102 S.Ct. 2211, 72 L.Ed.2d 652

(1982).

       {¶30} In a test for sufficiency, “‘the relevant question is whether, after reviewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could
Stark County, Case No. 2020CA00067                                                            9


have found the essential elements of the crime beyond a reasonable doubt.’” (Emphasis

sic.) State v. Stallings, 89 Ohio St.3d 280, 289, 731 N.E.2d 159, quoting Jackson v.

Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). A sufficiency challenge

asks whether the evidence adduced at trial “is legally sufficient to support the jury verdict

as a matter of law.” State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954 N.E.2d 596,

at ¶ 219. Evaluation of the witnesses' credibility is not relevant to a sufficiency

analysis. State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, at ¶

79.

       {¶31} By contrast, to evaluate a manifest-weight claim, a court must review the

entire record, weigh the evidence and all reasonable inferences, and consider the

credibility of witnesses. State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70

N.E.3d 508, at ¶ 328. The court must decide whether “‘the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed.’” Id.,

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶32} In the instant case, appellant was found guilty upon one count of aggravated

burglary pursuant to R.C. 2911.11(A)(1), which states in pertinent part: “No person, by

force, stealth, or deception, shall trespass in an occupied structure * * * when another

person other than an accomplice of the offender is present, with purpose to commit in the

structure * * * any criminal offense, if * * * [t]he offender inflicts, or attempts or threatens

to inflict physical harm on another.”

       {¶33} Appellant first argues his aggravated burglary conviction is against the

manifest weight and sufficiency of the evidence because “the door was open and he

walked in;” he claims he did not use force, stealth, or deception to enter the home. This
Stark County, Case No. 2020CA00067                                                          10


assertion is supported only by appellant’s own self-serving testimony. A. testified that he

came around the corner of the house in time to see appellant slam the front door open

and run inside, removing his belt and wrapping it around his fist to use as a weapon. A.,

Claudia, and Julio testified these events transpired shortly after appellant was outside

screaming for Julio to come out, threatening Julio and his family, and damaging Julio’s

vehicle.

       {¶34} Appellant further argues Julio’s testimony was not credible because he had

a blanket over his head during the fight and declined medical attention, however, Julio’s

testimony was consistent with that of A. and Claudia. His testimony was also consistent

with the physical evidence of his injuries established by appellee’s photo exhibits one

through five. The jury could reasonably reject appellant’s claims that he was only worried

for his daughter, had no idea who Julio was, and did not attack him because of his

relationship with Claudia in light of the fact that appellant fled before police arrived, never

spoke with J., and didn’t indicate any concern for J’s whereabouts during the incident.

       {¶35} Finally, the fact that the front door of the residence did not sustain damage

is not fatal to appellee’s case. Appellant did not have permission to enter the home and

effectively forced his way in that night after Claudia repeatedly told him to leave. In light

of his threats and the belt wrapped around his fist, the jury could reasonably conclude

appellant entered the residence for the purpose of assaulting Julio.

       {¶36} Appellant’s conviction is supported by sufficient evidence and is not against

the manifest weight of the evidence. His first assignment of error is overruled.
Stark County, Case No. 2020CA00067                                                       11


                                                 II.

       {¶37} In his second assignment of error, appellant argues the trial court should

not have admitted appellee’s exhibits 6 through 15, the photos of the residence. We

disagree.

       {¶38} Appellant argues the exhibits were not properly authenticated. We note

appellant did not raise this objection at trial, instead objecting generally that the photos

were provided only 10 minutes prior to the start of trial. Appellee’s proffered exhibits at

that time included the challenged photos of the residence [exhibits 6 through 15] and

Exhibit 16, a Google map of Claudia’s neighborhood depicting the location of her house,

street, and alley. Appellant specifically did not object to the map and did not raise the

question of authenticity of any of these exhibits.

       {¶39} Exhibits 6 through 15 were introduced during Claudia’s testimony; she

identified the photos as the front, back, and side of the exterior of her house; the front

door and back sliding glass door; the interior of the residence from the front door and

looking toward the front door; and the interior of her bedroom. Julio was also shown

Exhibit 13, depicting a bedroom window, and testified that he watched appellant outside

through a different window.

       {¶40} The trial court overruled appellant’s objections to the photos on the basis

that the photos would help the finder of fact understand the layout of the scene, which

appellant himself was familiar with, and the photos didn’t include any otherwise

objectionable evidence of the crime. They are merely photos of the house.

       {¶41} The admission or exclusion of relevant evidence rests in the sound

discretion of the trial court. State v. Sage, 31 Ohio St.3d 173, 180, 510 N.E.2d 343 (1987).
Stark County, Case No. 2020CA00067                                                          12


Generally, all relevant evidence is admissible. Evid.R. 402. Abuse of discretion means

more than an error of law or judgment. Rather, it implies that the court's attitude is

unreasonable, arbitrary, or unconscionable. State v. Brooks, 5th Dist. No. 2019 CA 0104,

2020-Ohio-4123, 157 N.E.3d 387, ¶ 63, citing Blakemore v. Blakemore, 5 Ohio St.3d 217,

450 N.E.2d 1140 (1983). Absent an abuse of discretion resulting in material prejudice to

the defendant, a reviewing court should be reluctant to interfere with a trial court's decision

in this regard. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343.

         {¶42} Photographs are not objectionable if “they are properly identified, are

relevant and competent and are accurate representations of the scene which they purport

to portray.” Hensel v. Childress, 1st Dist. No. C-180100, 2019-Ohio-3934, 145 N.E.3d

1159, ¶ 8, appeal not allowed, 157 Ohio St.3d 1563, 2020-Ohio-313, 138 N.E.3d 1157,

citing    State   v.   Woodards,     6    Ohio    St.2d    14,    25,   215     N.E.2d    568

(1966). Authentication of photographs simply requires that a witness, based on his

familiarity with the subject matter of the photographs, establish that the photographs

depict what the proponent claims they represent. Hensel, supra, citing State v. Searles,

1st Dist. Hamilton Nos. C-180339 and C-180340, 2019-Ohio-3109, ¶ 7-8 and State v.

Roseberry, 197 Ohio App.3d 256, 2011-Ohio-5921, 967 N.E.2d 233, ¶ 68 (8th Dist.) [“A

witness with personal knowledge of the subject of the photographs may authenticate them

by testifying that the photographs fairly and accurately depict the subject at the time they

were taken.”]. Further, “[i]t is unnecessary to show who took the photograph or when it

was taken, provided that there is testimony that the photograph is a fair and accurate

representation of what it represents.” State Farm Mut. Auto. Ins. Co. v. Anders, 197 Ohio

App.3d 22, 2012-Ohio-824, 965 N.E.2d 1056, ¶ 30 (10th Dist.).
Stark County, Case No. 2020CA00067                                                    13


       {¶43} In the instant case, Claudia identified each of the challenged photos as a

true and accurate depiction of the inside and outside of her home. There is no suggestion

in the record that the photos represent anything other than what they were claimed to

represent.   The trial court did not abuse its discretion in admitting the challenged

evidence.

       {¶44} Appellant’s second assignment of error is overruled.

                                    CONCLUSION

       {¶45} Appellant’s two assignments of error are overruled and the judgment of the

Stark County Court of Common Pleas is affirmed.

By: Delaney, P.J.,

Baldwin, J. and

Wise, Earle, J., concur.